BERDON, J., with whom CALLAHAN, C. J.,
joins, dissenting. I agree with the majority that General Statutes § 52-572h pertains only to negligent tortfeasors. I disagree that the court should, as a matter of common law, include other tortfeasors in the apportionment scheme of § 52-572h.
With the adoption of § 52-572h specifically limiting apportionment between negligent tortfeasors, the legislature has occupied the field. As a result, this court should be reluctant to enter this field and formulate *247public policy. “In areas where the legislature has spoken, however, the primary responsibility for formulating public policy must remain with the legislature. . . . It is not the function of courts to read into clearly expressed legislation provisions which do not find expression in its words .... Mozzochi v. Glastonbury, 188 Conn. 276, 279, 449 A.2d 173 (1982).” (Internal quotation marks omitted.) State v. Whiteman, 204 Conn. 98, 103, 526 A.2d 869 (1987).
Pursuant to § 52-572h (g),1 the legislature has adopted a policy with respect to insolvent defendants. In essence, § 52-572h (g) (2) provides that “noneconomic damages be reallocated among the other defendants according to their percentages of negligence, provided that the court shall not reallocate to any such defendant an amount greater than that defendant’s percentage of negligence multiplied by such uncollectible amount.” *248This has the effect of not fully compensating a plaintiff for his or her noneconomic damages when there is an insolvent defendant. With respect to economic damages, the entire amount attributable to the insolvent defendant is allocated among the solvent defendants. In light of this statutory scheme, any further extension of § 52-572h must be left to the legislature and not the court.
Furthermore, apportionment of damages between negligent and intentional tortfeasors is not appropriate when the intentional acts that harm the victim are within the scope of the risk created by the negligent tortfeasor. In other words, in cases like the present case, where the intentional acts of Raul Garcia, Jr., that caused the death of the plaintiffs decedent were within the scope of the risk created by the alleged negligence2 of the defendant, Sun Company, Inc., the defendant should be responsible for the plaintiffs damages without apportionment. See Stewart v. Federated Dept. Stores, Inc., 234 Conn. 597, 607-10, 662 A.2d 753 (1995); Doe v. Manheimer, 212 Conn. 784, 758-59, 563 A.2d 699 (1989); 2 Restatement (Second), Torts § 449 (1965).
“If the likelihood that a third person may act in a particular manner is the hazard or one of the hazards which makes the actor negligent, such an act whether innocent, negligent, intentionally tortious, or criminal does not prevent the actor from being liable for harm caused thereby.” 2 Restatement (Second), supra, § 449; Stewart v. Federated Dept. Stores, Inc., supra, 234 *249Conn. 609-10. This is further explained by the following comment from the Restatement: “The happening of the very event the likelihood of which makes the actor’s conduct negligent and so subjects the actor to liability cannot relieve him from liability. The duty to refrain from the act committed or to do the act omitted is imposed to protect the other from this very danger. To deny recovery because the other’s exposure to the very risk from which it was the purpose of the duty to protect him resulted in harm to him, would be to deprive the other of all protection and to make the duty a nullity.”3 (Emphasis added.) 2 Restatement (Second), supra, § 449, comment (b).
Accordingly, I dissent.

 General Statutes § 52-572h (g) provides: “(1) Upon motion by the claimant to open the judgment filed, after good faith efforts by the claimant to collect from a liable defendant, not later than one year after judgment becomes final through lapse of time or through exhaustion of appeal, whichever occurs later, the court shall determine whether all or part of a defendant’s proportionate share of the recoverable economic damages and recoverable noneconomic damages is uncollectible from that party, and shall reallocate such uncollectible amount among the other defendants in accordance with the provisions of this subsection. (2) The court shall order that the portion of such uncollectible amount which represents recoverable noneconomic damages be reallocated among the other defendants according to their percentages of negligence, provided that the court shall not reallocate to any such defendant an amount greater than that defendant’s percentage of negligence multiplied by such uncollectible amount. (3) The court shall order that the portion of such uncollectible amount which represents recoverable economic damages be reallocated among the other defendants. The court shall reallocate to any such other defendant an amount equal to such uncollectible amount of recoverable economic damages multiplied by a fraction in which the numerator is such defendant’s percentage of negligence and the denominator is the total of the percentages of negligence of all defendants, excluding any defendant whose liability is being reallocated. (4) The defendant whose liability is reallocated is nonetheless subject to contribution pursuant to subsection (h) of this section and to any continuing liability to the claimant on the judgment.”


 Specifically, the plaintiff, the administrator of the decedent’s estate, alleged in the complaint that the defendant was negligent for failing “to fix, for an extended period of time, a faulty ‘cash drawer’ [at the gas station where the decedent was employed] necessitating that the door to the station remain unlocked at all times, including during mandated night time operation, in order to sell ‘snacks,’ ” and for failing “to install adequate security measures when it became obvious that the franchisee and its employees faced a threat to their physical weE being during mandated night time operation.”


 This is clearly demonstrated by the following scenario. A security alarm company negligently installs a security system in a residence and, as a result, a third party is able to gain access to the premises and causes harm to the property owner. The alarm company should not be allowed to reduce its liability for the full damages caused to the property owner by seeking to implead the third party intruder for the purposes of apportioning damages when the harm caused by the third party was within the very risk that the alarm company had a duty to prevent. As § 449, comment [b], of the Restatement (Second) of Torts explains, that would make the duty owed by the alarm company to the property owner a nullity.